                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID DEMARCUS HAQQ,                              Case No. 18-cv-06265-HSG
                                   8                    Petitioner,                        JUDGMENT
                                   9               v.

                                  10     ROBERT NEUSCHMID,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          The petition for a writ of habeas corpus is DENIED and a certificate of appealability is

                                  14   DENIED. The Clerk shall enter judgment in favor of Respondent and against Petitioner, and close

                                  15   the case.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 27, 2021

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
